DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 4/16/2019. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a flare stabilization circuit such as shown in Figs. 4-5 and discussed in the specification at page 13, line 3 to page 21, line 5 for stabilizing a flare current in a signal amplification , does not reasonably provide enablement for any and all circuits for performing this functionality.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

	The question of whether one skilled in the art could make and use the entire scope of the invention of claims 1 and 11 without undue experimentation is considered in light of so-called Wands factors. See MPEP 2164.01(a).  The nature of the invention is drawn to a semiconductor integrated circuit for detecting leakage current and an earth leakage circuit breaker having the semiconductor integrated circuit, and in particular, circuitry for maintaining a sensitivity current of the earth leakage circuit breaker within an acceptable range given the variation in the IC consumption current (ICC) of a typical semiconductor integrated circuit.  Although levels of ordinary skill and predictability in the relevant art (e.g., semiconductor integrated circuits, amplifiers) are generally considered to be high, the scope of claims 1 and 11 is considerably broader than the scope of the disclosure because, although the specification discloses in Fig. 4-5 and at page 13, line 3 to page 21, line 5 examples of a flare stabilization circuit, the scope of claims 1 and 11 encompasses any and all circuits for performing the recited functionality, i.e., stabilize a flare current in the signal amplification unit to reduce a variation in a sensitivity current.  Weighing all of so-called Wands factors, particularly the breadth of the claim with respect to the disclosure and the amount of direction and guidance provided, the examiner concludes that the scope of protection sought by claims 1 and 11 does not bear a reasonable correlation to the scope of enablement .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites, among other things, “a flare current stabilization (FCS) circuit for a signal amplification unit connected to the signal amplification unit to stabilize a flare current in the signal amplification unit, thus to reduce a variation in a sensitivity current”.  Claim 11 recites similar language.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  Although need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,224,007 to Gill Jr. (Gill).

	Regarding claim 1, Gill discloses a semiconductor integrated circuit for detecting leakage current configured to determine whether an electric leakage occurs in an electric line based on an induced voltage input from a leakage current detection unit installed in the electric line, the semiconductor integrated circuit for detecting leakage current comprising:
	a signal amplification unit configured to amplify the induced voltage (Gill, e.g., Figs. 1-2, GFI chip 18 (Fig. 1) is a semiconductor integrated circuit and includes a signal amplification unit configured to amplify the induced voltage in the form of amplifier A1; also see Fig. 3A showing details of amplifier A1; additionally or in the alternative, see Fig. 5, amplifier A1);
	an interruption determination unit configured to compare an output voltage output from the signal amplification unit with a preset reference voltage for determining whether to cut off an electrical power, and output an interruption signal for interrupting a power supply to the electric line when the output voltage is the reference voltage or more (Gill, e.g., Figs. 1-2, GFI chip 18 (Fig. 1) is a semiconductor integrated circuit and includes an interruption determination unit in the form of comparator A2; also see Fig. 3B showing details of comparator A2; additionally or in the alternative, see Fig. 5, comparator A2); and
a flare current stabilization (FCS) circuit for a signal amplification unit connected to the signal amplification unit to stabilize a flare current in the signal amplification unit, thus to reduce a variation in a sensitivity current (Gill, e.g., Figs. 1-2, GFI chip 18 (Fig. 1) is a semiconductor integrated circuit and includes a flare current stabilization (FCS) circuit for a signal amplification unit connected to the signal amplification unit in the form of current mirrors M1 and M2; additionally or in the alternative, see Fig. 5, current mirrors M1 and M2; also see col. 3, line 52 to col. 4, line 53, note that current mirrors M1, M2 and M3 rectify the input current but do not draw any current away from the path between pins P2 and P3, thereby ensuring that pins P2 and P3 have a low impedance important for proper operation of the GFI circuit; it is at least implicit in Gill’s arrangement that because current mirrors M1, M2 and M3 do not draw any current away from the path between pins P2 and P3 (e.g., current IIN in Fig. 2) that stability in the current in the path between pins P2 and P3 is improved and its variation reduced).

	Regarding claim 2, Gill discloses a flare current stabilization (FCS) circuit for an interruption determination unit connected to the interruption determination unit to stabilize the flare current in the interruption determination unit, thus to reduce the variation in the sensitivity current (Gill, e.g., Figs. 1-2, GFI chip 18 (Fig. 1) is a semiconductor integrated circuit and includes a flare current stabilization (FCS) circuit for an interruption determination unit connected to the interruption determination unit in the form of current mirror M3; also see col. 3, line 52 to col. 4, line 53, note that current mirrors M1, M2 and M3 rectify the input current but do not draw any current IN in Fig. 2) that stability in the current in the path between pins P2 and P3 is improved and its variation reduced).

	Regarding cliam 11, Gill discloses an earth leakage circuit breaker comprising:
	the semiconductor integrated circuit for detecting leakage current including a signal amplification unit configured to amplify the induced voltage (Gill, e.g., Figs. 1-2, GFI chip 18 (Fig. 1) is a semiconductor integrated circuit and includes a signal amplification unit configured to amplify the induced voltage in the form of amplifier A1; also see Fig. 3A showing details of amplifier A1; additionally or in the alternative, see Fig. 5, amplifier A1);
	an interruption determination unit configured to compare an output voltage output from the signal amplification unit with a preset reference voltage for determining whether to cut off an electrical power, and output an interruption signal for interrupting a power supply to the electric line when the output voltage is the reference voltage or more (Gill, e.g., Figs. 1-2, GFI chip 18 (Fig. 1) is a semiconductor integrated circuit and includes an interruption determination unit in the form of comparator A2; also see Fig. 3B showing details of comparator A2; additionally or in the alternative, see Fig. 5, comparator A2); and
a flare current stabilization (FCS) circuit for a signal amplification unit connected to the signal amplification unit to stabilize a flare current in the signal amplification unit, thus to reduce a variation in a sensitivity current (Gill, e.g., Figs. 1-2, GFI chip 18 (Fig. 1) is a semiconductor integrated circuit and includes a flare current stabilization (FCS) circuit for a signal amplification unit connected to the signal amplification unit in the form of current mirrors M1 and M2; additionally or in the alternative, see Fig. 5, current mirrors M1 and M2; also see col. 3, line 52 to col. 4, line 53, note that current mirrors M1, M2 and M3 rectify the input current but do not draw any current away from the path between pins P2 and P3, thereby ensuring that pins P2 and P3 have a low impedance important for proper operation of the GFI circuit; it is at least implicit in Gill’s arrangement that because current mirrors M1, M2 and M3 do not draw any current away from the path between pins P2 and P3 (e.g., current IIN in Fig. 2) that stability in the current in the path between pins P2 and P3 is improved and its variation reduced); and
	an interruption unit configured to cut off an electrical power to the electric line based on an interruption signal from the semiconductor integrated circuit for detecting leakage current (Gill, e.g., Fig. 1, relay 16 coupled to GFI chip 18).

	Regarding claim 12, Gill discloses wherein the semiconductor integrated circuit for detecting leakage current further comprises a flare current stabilization (FCS) circuit for an interruption determination unit connected to the interruption determination unit to stabilize the flare current in the interruption determination unit, thus to reduce the variation in the sensitivity current (Gill, e.g., Figs. 1-2, GFI IN in Fig. 2) that stability in the current in the path between pins P2 and P3 is improved and its variation reduced).

Allowable Subject Matter
Claims 3-4 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 5-6 and 9 would be allowable by virtue of their dependence from claim 3.  Claims 7-8 and 10 would be allowable by virtue of their dependence from claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 4,833,564 relates to electronic circuits for sensing electrical current in a load conductor and relates more particularly to such circuits for use in a ground fault interrupting circuit breaker.
	FAN1851A, Ground Fault Interrupter, Fairchild Semiconductor, 2005, relates to a controller for AC outlet ground fault interrupters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863